PELLEGRINI, Judge,
concurring and dissenting.
I respectfully dissent because I do not believe that the District Attorney has an adequate remedy at law for his claim that combining district attorneys and public defenders in one bargaining unit is constitutionally infirm and a violation of the Professional Rules of Conduct.
After the County of Berks (County) and the United Steelworkers of America, Local 3733 (Union) stipulated that the bargaining unit be composed of assistant district attorneys and assistant public defenders, the Pennsylvania Labor Relations Board (PLRB) certified the Union as their exclusive bargaining representative. The County and the Union negotiated a collective bargaining agreement for calendar year 1992 that set forth wages, hours and working conditions. Under the agreement, the county commissioners are the exclusive managerial bargaining representative to enter into a collective bargaining agreement for the assistant district attorneys as well as the assistant public defenders.
While negotiating the successor contract, the County suspended negotiations and filed with the PLRB a unit clarification petition contending that:
• assistant district attorneys should be excluded from the bargaining unit because bargaining by the County for these employees unconstitutionally infringes upon the authority of the District Attorney;
• the bargaining unit consisting of both assistant district attorneys and assistant public defenders would result in violations of the Rules of Professional Conduct and the unconstitutional effective assistance of counsel; and
• assistant district attorneys are confidential and/or management employees and excluded from the bargaining unit under the Act.
The District Attorney sought to intervene, but the PLRB denied permission because Section 1620 of the County Code,1 16 P.S. § 1620, gives the county commissioners the exclusive right to bargain on behalf of all elected or appointed county officers. Because the District Attorney had no right to bargain, the PLRB held that he had no right to participate in the unfair labor practice. No appeal was taken from that determination.
The County and the District Attorney then filed a four count Petition for Review in our original jurisdiction seeking declaratory and injunctive relief to have the PLRB cease and desist from applying the Pennsylvania Employer Relations Act2 to assistant district attorneys and assistant public defenders for the same reason that the County alleged in its unfair labor practice before the PLRB. The PLRB and the Union have filed a number of preliminary objections, including the failure to exhaust administrative remedies, as well as a lack of standing on the part of the District Attorney to maintain the action because he is not a statutorily defined bargaining representative under the County Code.
I agree with the majority that the petition should be dismissed as to the County for failure to exhaust its administrative remedies in the unfair labor practice before the PLRB. Because the county commissioners are the exclusive bargaining representative for all *678county employees under Section 1620 of the County Code, I also agree with the majority that the District Attorney cannot maintain an action in our original jurisdiction for Counts 3 and 4 relating to whether assistant district attorneys are management and/or confidential employees and ineligible for inclusion in the bargaining unit. However, because the District Attorney has no adequate administrative remedy, I would dismiss the PLRB’s and the Union’s preliminary objection to Count 1 in which the District Attorney claims that a violation of a criminal defendant’s sixth amendment rights to counsel are violated by the Board’s certifying assistant district attorneys and assistant public defenders in the same bargaining unit. For the same reason, I would dismiss the preliminary objection to Count 2 in which it is claimed that a unit composed of assistant district attorneys and assistant public defenders makes likely the potential disclosure of confidential information between opposing counsel as well as a potential conflict of interest, both in direct violation of the Rules of Professional Conduct.
District attorneys, as independent elected officials, can challenge any action of the PLRB that they believe interferes with their responsibilities to properly and ethically carry out their functions as district attorneys. Because the County Code makes the county commissioners the exclusive bargaining agent for employees of row officers and judges, the District Attorney has a right to challenge any action taken in a contract or by the PLRB that he believes is unconstitutional or, as here, may result in criminal defendants not receiving the effective assistance of counsel. These counts go to the fairness of trial that the District Attorney is obligated to see that a criminal defendant receives. By not being a bargaining representative, the District Attorney has not failed to exhaust any available administrative remedy, and his right to protect his office is not obliterated just because of a unit certification agreed to by other parties. Accordingly, I would dismiss the PLRB’s and the Union’s preliminary objections to Counts 1 and 2.

. Act of August 9, 1955, P.L. 323, as amended.


. Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§ 1101.101-1101.2301.